An action to recover one half of the amount of the commissions received or due the defendant by reason of the sale of a certain parcel of real estate. Both parties are real estate brokers. The plaintiff claimed that the defendant promised to pay him one half the commission resulting from the sale of the property if he would assist in interesting his brother in the pruchase óf it. The brother of the plaintiff purchased or traded for the property, but the defendant denied there was any agreement to pay the plaintiff one half the commission or that the plaintiff materially aided in the consummation of the negotiations.
The issue was solely one of fact, and depended upon the veracity of the witnesses. The jury heard and saw them and found for the defendant. It would clearly be usurping the province of the jury for this court to set aside their verdict in this case, arrived at without bias or prejudice so far as the evidence shows. Motion overruled.